Exhibit 2.1 STOCK PURCHASE AGREEMENT by and among THE RBA GROUP, INC., ENGINEERS, ARCHITECTS AND PLANNERS, as the Company, EACH OF THE STOCKHOLDERS OF THE RBA GROUP, INC., ENGINEERS, ARCHITECTS AND PLANNERS, as Company Stockholders, THE STOCKHOLDER REPRESENTATIVE and NV5 HOLDINGS, INC., as Buyer July 1, 2015 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Defined Terms 1 Index of Defined Terms 8 General Provisions 9 ARTICLE II SALE AND PURCHASE OF SHARES; CLOSING 10 Sale and Purchase of Shares 10 Closing 10 Closing Deliveries 10 ARTICLE III PURCHASE PRICE 13 Purchase Price 13 Issuance of Buyer Common Stock 17 Holdback 18 Wire Transfer Instructions 18 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE COMPANY STOCKHOLDERS 18 Organization; Good Standing 18 Power and Authority; Enforceability 19 Subsidiaries 19 Capitalization 19 Indebtedness 22 Material Contracts 22 Sufficiency of Assets 23 Accounts Receivable and Accounts Payable 23 Financial Statements 24 No Undisclosed Liabilities 24 Equipment 24 Insurance 25 Real Estate 25 Leases 25 Employee Benefits 25 Employees and Labor Matters 27 No Conflict 27 Litigation 27 Compliance with Laws 28 Brokers or Finders 28 Intellectual Property. 28 Environmental Matters 29 Affiliate Transactions 30 Licenses and Permits 30 Tax Returns and Payments 30 Severance 31 Absence of Certain Changes or Events 32 i Product and Service Warranties 32 Customers, Contractors and Suppliers 32 Bank Accounts 32 Louis Berger Holdings, Inc 32 Full Disclosure 33 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY STOCKHOLDERS 33 Capacity and Authority; Enforceability 34 Ownership of Shares 34 No Conflict 34 Litigation 34 Brokers or Finders 35 Affiliate Transactions 35 United States Person 35 Securities Law Matters 35 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER 37 Organization; Good Standing 37 Power and Authority; Enforceability 37 No Conflict 37 Litigation 37 Brokers or Finders 38 Financial and Regulatory Matters 38 Permits 38 ARTICLE VII COVENANTS 38 Certain Tax Matters 38 Cooperation and Proceedings; Access to Records 40 Further Action 40 Noncompetition, Nonsolicitation, and Nondisparagement. 41 Confidentiality 42 Customer and Other Business Relationships; Client Audits 43 Pre-Closing Acts and Omissions 44 ARTICLE VIII STOCKHOLDER REPRESENTATIVE 44 Designation; Powers 44 Authority 45 Replacement 45 ARTICLE IX SURVIVAL; INDEMNIFICATION; DISPUTE RESOLUTION 46 Survival 46 Indemnification Obligations of the Company Stockholders 46 Indemnification Obligations of Buyer 48 Limitations 49 Notice of Indemnification; Indemnification Procedure 51 Indemnification Payments; Setoff Against Promissory Notes 53 Character of Indemnity Payments 53 Exclusive Remedy 54 Jurisdiction; Governing Law 54 ii Equitable Remedies 54 ARTICLE X CONFIDENTIALITY 54 Non-Disclosure of Information 54 Publicity 54 Damages 54 ARTICLE XI GENERAL 55 Entire Agreement 55 Headings 55 Notices 55 Exhibits and Schedules 56 Termination of Obligations 56 Severability 57 Waiver 57 Assignment 57 Successors and Assigns 57 Amendments 57 Counterparts; Facsimiles 57 Funds Flow Certificate; Schedule A. 57 SCHEDULES Schedule A Company Stockholders Schedule 1.1(a) Key Employees Schedule 1.1(b) Board Members Schedule 1.1(c) Permitted Indebtedness Schedule 2.3(a)(iii) Resignations Schedule 2.3(a)(iv) Consents Schedule 2.3(a)(xii) Deferred Compensation Plan Participants Schedule 4.1 Foreign Qualifications Schedule 4.3 Subsidiaries Schedule 4.4(a) Capitalization of RBA New Jersey Schedule 4.4(b) Capitalization of RBA Connecticut Schedule 4.4(c) Capitalization of RBA New York Schedule 4.4(d) Capitalization of RBA Architecture Schedule 4.5 Indebtedness Schedule 4.6(a) Material Contracts Schedule 4.6(b) Enforceability of Material Contracts Schedule 4.7 Sufficiency of Assets Schedule 4.8(a) Accounts Receivable Schedule 4.8(b) Prepaid Deposits Schedule 4.8(c) Accounts Payable Schedule 4.9 Financial Statements Schedule 4.10 Undisclosed Liabilities Schedule 4.11 Equipment Schedule 4.12 Insurance iii Schedule 4.13 Owned Real Property Schedule 4.14 Leased Real Property Schedule 4.15(a) Employee Benefit Plans Schedule 4.15(f) Parachute Payments Schedule 4.16(a) Acquired Employees Schedule 4.16(e) Employment-Related Legal Requirements and Proceedings Schedule 4.17 No Conflict Schedule 4.18 Litigation Schedule 4.20 Brokers or Finders’ Fees Schedule 4.21(a) Owned Intellectual Property Schedule 4.21(b) Intellectual Property Licenses Schedule 4.22 Environmental Matters Schedule 4.23 Affiliate Transactions Schedule 4.25(b) Tax Returns Schedule 4.25(c) Tax Groupings and Tax Agreements Schedule 4.26 Severance Schedule 4.28(a) Product and Service Warranties Schedule 4.28(b) Proceedings Schedule 4.29 Customers, Contractors and Suppliers Schedule 4.30 Bank Accounts Schedule 5.2 Company Stockholder Agreements Relating to the Shares Schedule 5.5 Brokers or Finders’ Fees EXHIBITS Exhibit A Form of Company Closing Certificate Exhibit B-1 Form of Officer’s Certificate – Company Exhibit B-2 Form of Officer’s Certificate – RBA Connecticut Exhibit B-3 Form of Partner’s Certificate – RBA New York Exhibit B-4 Form of Officer’s Certificate – RBA Architecture Exhibit C Form of Company Tax Certificate Exhibit D Form of Release Exhibit E Form of Lock-up Agreement Exhibit F Form of Legal Opinion Exhibit G Form of Funds Flow Certificate Exhibit H Form of Buyer Closing Certificate Exhibit I Form of Promissory Note iv STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “ Agreement ”) is made as of July 1, 2015, by and among (i) THE RBA GROUP, INC., ENGINEERS, ARCHITECTS AND PLANNERS , a New Jersey corporation (the “ Company ” or “ RBA New Jersey ”), (ii) each of the holders of issued and outstanding shares of capital stock of the Company (the “ Company Stockholders ”), (iii) Neil Bernstein , solely in his capacity as the Stockholder Representative, as appointed pursuant to Section hereof (the “ Stockholder Representative ”), and (iv) NV5 HOLDINGS, INC. , a Delaware corporation (“ Buyer ”). Buyer, the Company, the Company Stockholders and the Stockholder Representative are sometimes referred to separately in this Agreement as a “ Party ” and collectively as the “ Parties .” WHEREAS , the Company is engaged in the business of performing engineering, planning and architectural services for federal, state and local governmental agencies and the private sector, in the eastern region of the United States (the “ Business ”); WHEREAS , the Company Stockholders set forth on Schedule A collectively are the record and beneficial owners of all of the issued and outstanding shares of Company Common Stock (“ Shares ”), which Shares constitute all of the issued and outstanding shares of capital stock of the Company; and WHEREAS , the Company Stockholders desire to sell, and Buyer desires to purchase, all of the Shares for the consideration and on the other terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing and of the mutual premises, covenants, representations, warranties and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: ARTICLEI DEFINITIONS 1.1 Defined Terms . For the purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, the following terms shall have the meanings assigned to them in this Section : “ Accounting Arbitrator ” means a nationally known independent accounting firm (which firm shall not be the then regular auditors of Buyer or the Company) selected by Buyer and the Stockholder Representative to resolve any disputes under Sections 3.1(c)(iv) and . “ Accounts Receivable ” means all accounts receivable billed and unpaid, including prepaid deposits for services provided by the Company prior to the Closing. “ Acquired Employees ” means those individuals who are employed by the Company immediately prior to the Closing Date. “ Affiliate ” means, with respect to any Person, any other Person, which directly or indirectly controls, is controlled by or is under common control with such Person. For the avoidance of doubt, the Parties acknowledge and agree that RBA Connecticut, RBA New York and RBA Architecture are Affiliates of the Company. “ Breach ” means any misstatement or inaccuracy in, or any failure to perform or comply with, any representation, warranty, covenant, obligation or other provision of this Agreement. “ Business Day ” means a day other than Saturday, Sunday or any date on which banks located in the State of New York are authorized or obligated to close by applicable Legal Requirements. “ Client Audits ” means the examination and audit by or on behalf of clients of the Company of billings and charges by the Company to such clients, pursuant to rights under Contracts or Legal Requirements, in each case related to periods prior to the Closing. “ Code ” means the Internal Revenue Code of 1986, as amended, or any successor law. “ Company Common Stock ” means the common stock, no par value, of the Company. “ Consent ” means any approval, consent, ratification, waiver or other authorization or release, including shareholder approval, board of directors approval, third Person consent and any Governmental Authorization. “ Contemplated Transactions ” means the transactions contemplated by this Agreement and the other Transaction Documents. “ Contracts ” means all contracts, agreements, leases (including leases of real property), licenses, re-seller agreements, commitments, sales and purchase orders, and other undertakings of any kind, whether written or oral, that are currently outstanding or have ongoing rights or obligations pertaining to them and that have not expired or otherwise been terminated
